DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 July 2021 has been entered.

Claim Rejections - 35 USC § 102
Claim(s) 1-4, 7, and 15-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hiroki (US 2012/0315113) (“Hiroki”; 102(a)(2) date is Feb. 5, 2010).

    PNG
    media_image1.png
    665
    721
    media_image1.png
    Greyscale


[AltContent: arrow][AltContent: rect][AltContent: rect][AltContent: textbox (C)][AltContent: textbox (B)][AltContent: textbox (A)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    317
    284
    media_image2.png
    Greyscale
       
    PNG
    media_image3.png
    417
    525
    media_image3.png
    Greyscale

The outermost point of the resilient portion in the current application above and to the left at point A does not support the substrate, but the outermost end in the box does at point F. The outermost point of the resilient portion in Hiroki above and to the right at point C does not support the substrate, but the outermost end in the box does at point B.
Claim 2: wherein the resilient portion comprises a resilient cantilever arm (at 54a);
Claim 3: wherein at least part of the bottom surface of the at least one pad is supported on the blade support surface (FIG. 4);

Claims 7 and 17: a base (52) configured for support on the blade support surface; a resilient cantilevered arm (54) fixed at a first end to a portion of the base and having a second end resiliently deformed from a plane of the base in a direction away from the base (part of 54 going from the base to W is in a direction away from the base), wherein the second end comprises a contact surface (FIG. 4);
Claim 15: wherein the at least one pad is formed from ceramic (52, “ceramic”);
Claim 16: a robot comprising an arm (FIG. 1, 12/14) coupled to the robot at a first end and configured to provide vertical and rotational displacement of the arm (FIG. 1; paragraph [0048], “rotating operation, and an elevating operation”); and a robot blade coupled to a second end of the arm, the robot blade comprising: a blade body (12a(14a)) having a blade support surface (top surface of 12a(14a)); and at least one pad (50) each comprising a top surface and an opposite bottom surface (top and bottom of 52) and a resilient portion (54) formed from the at least one pad, the resilient portion having a curved substrate contact surface (top of curve of 54) on an outermost end of the resilient portion on which a substrate (W) is supported when disposed on the substrate transfer robot blade; wherein at least one of the at least one compliant pad is mounted on the blade body such that a downward force applied by a substrate making contact with the curved substrate contact surface of the at least one of the at least one compliant pads is at least partially absorbed by the resilient portion before being transferred through the bottom surface of the at least one of the at least one compliant pads to the blade support surface (FIG. 4; the connection of all the elements in FIG. 4 make this claimed effect possible as it is in the current application also).
The outermost point of the resilient portion in the current application above and to the left at point A does not support the substrate, but the outermost end in the box does at point F. The outermost point of the resilient portion in Hiroki above and to the right at point C does not support the substrate, but the outermost end in the box does at point B.

Response to Arguments
Applicant's arguments filed 21 July 2021 have been fully considered but they are not persuasive.
The outermost point of the resilient portion in the current application above and to the left at point A does not support the substrate, but the outermost end in the box does at point F. The outermost point of the resilient portion in Hiroki above and to the right at point C does not support the substrate, but the outermost end in the box does at point B.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD MCCLAIN whose telephone number is (571)272-7803.  The examiner can normally be reached on Monday through Friday from 8:30 a.m. to 5:00 p.m. and at gerald.mcclain@uspto.gov (see MPEP 502.03 (II)).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.